—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Substantial evidence supports respondents’ determination that petitioner willfully and without good cause failed or refused to comply with the requirements of her Job Opportunities and Basic Skills Training Program by failing to keep an Employment/Training appointment (see, Matter of Bishop v New York State Dept. of Social Servs., 246 AD2d 391; Matter of Vicari v Wing, 244 AD2d 974; Matter of Blake v Wing, 244 AD2d 969; Matter of Allen v Dowling, 214 AD2d 446, 447; see generally, Social Services Law § 341 [1]; 18 NYCRR 385.0, 385.2, 385.18 [c] [4]; 385.19 [c] [2]; [d] [2]; [e]). Respondents thus properly suspended petitioner’s public assistance benefits pursuant to Social Services Law § 131 (5). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Jefferson County, Gilbert, J.) Present — Den-man, P. J., Green, Wisner, Pigott, Jr., and Fallon, JJ.